ACCEPTED
                                                                                                          06-14-00079-CR
                                                                                                SIXTH COURT OF APPEALS
                                                                                                     TEXARKANA, TEXAS
                                       NO. 06-14-00079-CR                                             3/3/2015 2:06:31 PM
                                                                                                          DEBBIE AUTREY
                                                                                                                   CLERK


JUSTIN SANDERS                                   *                         ON APPEAL FROM THE
           Appellant                             *
                                                                                     FILED IN
                                                 *                     102ND6th COURT OF
                                                                             JUDICIAL    APPEALS
                                                                                       DISTRICT
                                                                             TEXARKANA, TEXAS
VS.                                              *                         3/3/2015 2:06:31 PM
STATE OF TEXAS                                   *                    COURT OFDEBBIE
                                                                                BOWIEAUTREY
                                                                                         COUNTY
                                                                                   Clerk
           Appellee                              *                                              TEXAS


                    MOTION TO EXTEND LENGTH OF STATE’S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW the State of Texas by and through her below named Assistant Criminal

District Attorney and pursuant to the Texas Rules of Appellate Procedure and hereby requests an

additional 5,000 words to respond to Appellant’s brief and in support of the same would show the

Court as follows:

                                                    I.

       1. This case is pending from the 102nd Judicial District of Bowie County, Texas. The date of

the judgment is April 2, 2014.

       2. The case is styled State of Texas v. JUSTIN SANDERS, Cause Number 13F-1051-102.

       3. Appellant was convicted of the offenses of MURDER

       4. Punishment was assessed at thirty (30) years in the Institutional Division of the Texas

Department of Criminal Justice and a $5,000 fine.

       5. Rule 9.4(i)(2)(B) of the Rules of Appellate Procedure limits a response brief in the court of

appeals to 15,000 words if computer generated.

       6. Rule 9.4(i)(4) of the Rules of Appellate Procedure states, “A court may, on motion, permit

a document that exceeds the proscribed limit.”

       7. The State requests an extension on the maximum length of State’s Brief for the following

reasons:

             The record in this case consists of fifteen (15) volumes.
             Appellant filed a brief alleging eight (8) points of error and containing 14, 909 words.

             Despite multiple attempts to condense, the incomplete rough draft of the State’s

         replies to the eight (8) alleged points of error is currently over 19,000 words including

         citations to the law and the record. This rough draft does not yet contain a response to all

         arguments made in Appellant’s Brief.

             In order to adequately respond to Appellant’s eight (8) alleged points of error along

         with the arguments and cases cited within, the State requires additional words beyond the

         15,000 word limit proscribed by Rule 9.4(i)(2)(B).



                                              PRAYER

       WHEREFORE, on the bases of Rule 9.4 of the Texas Rules of Appellate Procedure, the State

respectfully requests this Court to grant the Motion to Extend Length of State’s Brief.

                                                           Respectfully submitted,



                                                           /s/ Samantha J. Oglesby
                                                           SAMANTHA J. OGLESBY
                                                           Texas Bar No. 24070362
                                                           601 Main Street
                                                           Texarkana, TX 75501

                                                           ATTORNEY FOR THE STATE
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Motion to Extend

Length of State’s Brief was forwarded to Mr. Craig Henry, counsel for Appellant, on this the 3rd day

of March, 2015.




                                                         /s/ Samantha J. Oglesby
                                                         SAMANTHA J. OGLESBY